PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/603,460
Filing Date: 7 Oct 2019
Appellant(s): Hewlett-Packard Development Company, L.P.



__________________
Gary P. Oakeson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/30/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/4/2022 from which the appeal is taken is being maintained by the examiner. 

(2) Restatement of Rejection
The following grounds of rejection are applicable to the appealed claims:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (USPGpub 2016/0238623) in view of Chiu et al (USPGpub 2017/0175174) further in view of Saxonov et al (USPGpub 2013/0045875). 
Regarding claim 1, Sun teaches a device (referred to as a system for managing workflow related to processing of one or more microfluidic devices in [0009]), comprising: 
a region selection engine (referred to as a processor device in [0009]) to determine a plurality of regions on a well plate, a number of wells in each region, and a location of each well in each region (see [0009] which recites “the system also includes a microfluidic device comprising one or more well regions. Each of the well regions is capable of processing one or more of the process designs associated with the one or more respective processes”, further see [0474]-[0476] which recites a “Reagent Set Template Creation Wizard for Defining the Template Name defining the number of region, the size of each region and the location of each region, and defining the number of components or number of component types”. This therefore illustrates that the processor (the region selection engine) is capable of determining the number of regions and the number of wells in a defined region and the location of each well in each region); and
a dispense engine (referred to as a sample and reagent dispensing robot 2072 in [0124]) to determine a quantity of DNA concentrate under 1 μL to dispense in each well of the plurality of regions on the well plate, and the dispense engine to control a fluid dispense device to eject the quantity of DNA concentrate into each well of each region of the well plate, a quantity of DNA fragments in the DNA concentrate is unknown (see [1163], which recites “chambers with a volume of less than about 1 μl to about 1 nl are provided” and [0124] which recites “samples and reagents are utilized by the sample and reagent dispensing robot 2072 under computer control to dispense samples and reagents into appropriate chips” and claim 13 which recites “[t]he system of claim 12, further comprising a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”) 
wherein at least one region of the plurality of regions is to receive fragments (see [0011] which recites “portion of the at least one of the well regions may include a portion of an entity, e.g., protein, polynucleotide (e.g., DNA or RNA), cell, chemical, living tissue” portion of a DNA entity corresponds to a DNA fragment).
 	Sun does not explicitly teach a device wherein a region of a well plate receives between 0.1 and 3 DNA fragments per well. 
	In the analogous art of providing methods, devices, and systems for performing digital assays for the amplification and detection of nucleic acids, Chiu teaches methods and apparatuses for the manipulation and analysis of species that comprise, but are not limited to, chemicals, biochemicals, genetic materials, e.g., DNA, RNA. In addition, the disclosure of Chiu can be used for any technique in which digital measurements provide useful information about a sample. As such, the methods, systems and devices provided therein can include a volume containing a detectable agent. In certain aspects, the volume can be a well or chamber in a microfluidic chip or a droplet that contains the detectable agent. It is generally understood that the detectable agent can include a single detectable molecule or a plurality of detectable molecules, a detectable agent can be a molecule that associates with a molecule of interest e.g., the nucleic acid molecule in the sample, thereby allowing the molecule to be detected (see [0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well plate receiving a single detectable DNA molecule or a plurality of detectable DNA molecules per well for the benefit of allowing the molecule to be detected (see [0127] of Chiu).
While the combination of Sun and Chiu teaches a device including a dispense engine to determine a quantity of DNA concentrate under 1 pL to dispense in each well of the plurality of regions on the well plate, the combination of Sun and Chiu does not explicitly teach a device including a dispense engine to dispense multiple different amounts of DNA concentrate into regions of a well plate. 
	In the analogous art of providing devices and methods for manipulation of samples containing nucleic acid and quantification of nucleic acid therein, Saxonov teaches dispensing using a fluid dispenser multiple different amounts of DNA concentrate into regions of a well plate (see [0029], which recites “FIG. 1 shows an exemplary in vitro, nucleic acid library 40 that may be characterized according to the methods disclosed herein. Members of the library include … an insert 46”, [0033], which recites “[i]nserts 46 may be formed with fragments of DNA”, see [0049], which recites “at least part of the library may be partitioned into fluid volumes”, see [0049], which recites “[t]he fluid volumes may be isolated from one another”,  and [0050], which recites “the fluid volumes may be formed with a fluid dispenser [...] The fluid volumes may be of substantially uniform volume or may have different volumes. Exemplary fluid volumes having the same volume are monodisperse droplets. Exemplary volumes for the fluid volumes include an average volume of … less than about 100, 10, or 1 pL”), therefore different amounts of DNA occur in different regions because different fluid volumes from the same source inherently contain different amounts of DNA concentrate, for example when the concentration of a substance is 0.1 fragment per pL then 2 pL of the solution must contain 0.2 fragments). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different amounts of DNA concentrate taught by Saxonov into the device taught by the combination of  Sun and Chiu for the benefit of performing one or more reaction in the fluid volumes (see [0051], which recites “[t]he fluid volumes, when formed, may be competent for performance of one or more reactions in the fluid volumes”). 
Regarding claim 5, the combination of Sun, Chiu and Saxonov teaches the device according to claim 1, wherein the region selection engine (processor device) determines three or more regions on a well plate (see [0009] and [0475]-[0476] of Sun) (the processor device is capable of determining more than one region on a well plate).
Regarding claim 6, the combination of Sun, Chiu and Saxonov teaches the device according to claim 1, wherein the well plate is a material (see [1411] of Sun which recites “each of the wells 4105 of substrate 4100 have channels leading from well 4105 to elastomeric block location 4107 within substrate 4100 for attaching an elastomeric block, preferably an elastomeric block formed from two or more layers of elastomeric material having microfabricated recesses or channels formed therein”) (further see in [1151] and [1414] of Sun which teaches that a well plate can contain silicium and semiconductor materials).
Regarding claim 7, the combination of Sun, Chiu and Saxonov teaches the device according to claim 1, wherein the fluid dispensing device (i.e. sample and reagent dispensing robot 2072) ejects DNA concentrate in droplets with a volume range of approximately 2 pL - approximately 300 pL (see [0072] of Chiu). 
Regarding claim 8, the combination of Sun, Chiu and Saxonov teaches the device according to claim 1, wherein the number of wells in each region is the same (see [0009] and [0475]-[0476] of Sun) (the processor device is capable of determining more than one region on a well plate, by taking an image thereof and by dispensing a fluid thereon, wherein a number of wells in each region is the same).
Regarding claim 9, the device of claim 1, wherein the number of wells in each region differ (see [0009] and [0475]-[0476] of Sun) (the processor device is capable of determining more than one region on a well plate, by taking an image thereof and by dispensing a fluid thereon, wherein a number of wells in each region differs).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sun, Chiu and Saxonov as applied to claim 1 above, and further in view Chiou et al (USPGpub 2003/0086828).
Regarding claim 2, the combination of Sun, Chiu and Saxonov teaches the device according to claim 1. 
The combination of Sun, Chiu and Saxonov does not explicitly teach a device wherein a fluid dispense device is a fluid die with an ejection chamber.
In the analogous art of providing micro-dispensers with replaceable capillary tubes arranged in a high-density array for biological analysis, Chiou teaches a fluid die (referred to as a print chip head 225 in [0033]) with an ejection chamber (referred to as a nozzle 2251 in [0033]). The nozzle 2251 communicates with the capillary tube 224, so that the fluid contained in the capillary tube 224 can be dispensed through the nozzle 2251 (see [0033] and Figure 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the print chip head with a nozzle of Chiou into the device taught by the combination of Sun, Chiu and Saxonov for the benefit of efficiently dispensing a fluid contained in a capillary tube through a nozzle (see [0033] of Chiou).
Regarding claim 3, the combination of Sun, Chiu, Saxonov and Chiou teaches the device according to claim 2, wherein the fluid dispense device is removable (see [0038] of Chiou which recites “by the disengagement of the protrusions 221 and the recesses 212, the tube assemblies 220 are replaceable”). 
In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to make a fluid dispense device removable because the courts have rules that making a part separable is obvious (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 CCPA 1961 where the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose"). Therefore, if it were considered desirable for any reason to obtain access to the end of the device taught by the combination of Sun, Chiu and Chiou to which the fluid dispense device is applied, it would be obvious to make the fluid dispense device removable for that purpose. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sun, Chiu and Saxonov as applied to claim 1 above, and further in view of Drmanac et al (USPGpub 2014/0024544).
Regarding claim 4, the combination of Sun, Chiu and Saxonov teaches the device according to claim 1. 
The combination of Sun, Chiu and Saxonov does not explicitly teach a device wherein a well plate is a lab-on-chip device.
In the analogous art of providing methods, compositions or mixtures and apparatuses for analyses of single molecules of DNA, any long DNA fragment, mixture of fragments etc.,  Drmanac in [0166] recites “High-density multi-well plates or lab-on-a-chips with 64 reservoirs will allow for ultra-compact storage of the library”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lab on chip device of  Drmanac into the device taught by Sun for the benefit of allowing for ultra-compact storage of a library (see [0166] of Drmanac).
Claim 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Saxonov.
Regarding claim 10, Sun teaches a method for digital nucleic acid testing (see [0102] which recites “microfluidic devices that can be used in conjunction with the invention include devices designed to perform reactions including, but not limited to, polynucleotide hybridizations, PCR (polymerase chain reactions), immunological reactions such as ELISA reactions, signal amplifications, digital amplifications, including, but not limited to, digital PCR”), comprising:
dispensing, with a processor (referred to as a sample and reagent dispensing robot 2072 under computer control in [0124]), in at least six regions of a well plate differing amounts of DNA concentrate (see [0009]-[0016] and [1218]-[1220] which recites “a first user acquires biological samples, develops, extracts RNA, and processes RNA into cDNA. Additionally, the first user develops screening reagents The first user mixes up to 48 samples with real-time PCR Master Mix and loads (by dispensing) sample-master mix mixtures into the sample wells of the 48×48 Dynamic Array”), each amount of DNA concentrate having a volume less than 1 μL (see claim 13 which recites “a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”) and 
performing, by a processor, digital nucleic acid testing of the well plate (see [0027]-[0036]), 
wherein the concentration of DNA in the DNA concentrate is unknown (wherein the lack of knowledge of the concentration of DNA in a sample is not patently distinct from the prior art because knowledge of the concentration of a component to be detected or the lack thereof will not affect the manner in which this method is performed and the method will provide the same result based on the actual concentration whether the concentration of DNA in the DNA concentrate is known or unknown).
While Sun teaches dispensing using a dispensing engine to determine a quantity of DNA concentrate under 1 pL to dispense in each well of the plurality of regions on the well plate, Sun does not explicitly teach a device including a dispense engine to dispense multiple different amounts of DNA concentrate into regions of a well plate. 
	In the analogous art of providing devices and methods for manipulation of samples containing nucleic acid and quantification of nucleic acid therein, Saxonox teaches dispensing using a fluid dispenser multiple different amounts of DNA concentrate into regions of a well plate (see [0029], which recites “FIG. 1 shows an exemplary in vitro, nucleic acid library 40 that may be characterized according to the methods disclosed herein. Members of the library include … an insert 46”, [0033], which recites “[i]nserts 46 may be formed with fragments of DNA”, see [0049], which recites “at least part of the library may be partitioned into fluid volumes”, see [0049], which recites “[t]he fluid volumes may be isolated from one another”,  and [0050], which recites “the fluid volumes may be formed with a fluid dispenser [...] The fluid volumes may be of substantially uniform volume or may have different volumes. Exemplary fluid volumes having the same volume are monodisperse droplets. Exemplary volumes for the fluid volumes include an average volume of … less than about 100, 10, or 1 pL”), therefore different amounts of DNA concentrate occur in different regions because different fluid volumes from the same source inherently contain different amounts of DNA concentrate, for example if the concentration of a substance is 1 fragment per pL then, ceteris paribus, 2 pL of the solution must contain 2 fragments). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different amounts of DNA concentrate taught by Saxonov into the method taught by Sun for the benefit of performing one or more reaction in the fluid volumes (see [0051], which recites “[t]he fluid volumes, when formed, may be competent for performance of one or more reactions in the fluid volumes”).
Regarding claim 11, the combination of Sun and Saxonov  teaches the method according to claim 10 wherein six amounts dispensed in regions of a well plate are in a range of approximately 2 pL to approximately 1 μL (see claim 12 and [0124] of Sun).
Regarding claim 13, the combination of Sun and Saxonov  teaches the method according to claim 10, wherein performing digital nucleic acid testing of the well plate (see [0102] of Sun, which recites “microfluidic devices that can be used in conjunction with the invention include devices designed to perform reactions including, but not limited to, polynucleotide hybridizations, PCR (polymerase chain reactions), immunological reactions such as ELISA reactions, signal amplifications, digital amplifications, including, but not limited to, digital PCR”) comprises: 
heating the well plate for a duration of time (see [1151] and [1183] of Sun); and 
determining if a region of the well plate contains amplified DNA fragments (see [1209]-[1210] of Sun).
Regarding claim 14, Sun teaches a non-transitory machine-readable storage medium (referred to as a computer readable storage medium in [0015]) comprising instructions executable (referred to as a computer program product in [0014]) by a processing resource (see [1472] which recites “shown in FIG. 43A, system 4300 further includes a processor that, in one embodiment, is a processor associated with a laptop computer or other computing device 4330. Computing device 4330 includes memory adapted to maintain software, scripts, and the like for performing desired processes of the present invention”) to: 
determine a number of regions on a well plate (see [0009] which recites “the system also includes a microfluidic device comprising one or more well regions. Each of the well regions is capable of processing one or more of the process designs associated with the one or more respective processes. The system further includes an image acquisition device coupled to the processor device. The image acquisition device is spatially disposed to capture at least one image of a portion of at least one of the well regions of the microfluidic device”, further see [0474]-[0476] which recite “a Reagent Set Template Creation Wizard for Defining the Template Name defining the number of region, the size of each region and the location of each region, and defining the number of components or number of component types”. This therefore demonstrates that the processor is capable of determining the number of regions and the number of wells in a defined region and the location of each well in each region); 
determine plurality of quantities of a DNA concentrate to dispense into each region of the well plate (see [0124] which recites “samples and reagents are utilized by the sample and reagent dispensing robot 2072 under computer control to dispense samples and reagents into appropriate chips”, and see [0115]) and 
dispense via a fluid dispensing device a DNA concentrate at the plurality of quantities in the plurality of regions on the well plate, the fluid dispensing device to dispense DNA concentrate in volumes ranging from approximately 2 pL to approximately 1 μL (see claim 13 which recites “[t]he system of claim 12, further comprising a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”). 
While Sun teaches a device including a dispense engine to determine a quantity of DNA concentrate under 1 pL to dispense in each well of the plurality of regions on the well plate, Sun does not explicitly teach a device including a dispense engine to dispense multiple different amounts of DNA concentrate into regions of a well plate. 
	In the analogous art of providing devices and methods for manipulation of samples containing nucleic acid and quantification of nucleic acid therein, Saxonox teaches dispensing using a fluid dispenser multiple different amounts of DNA concentrate into regions of a well plate (see [0029], which recites “FIG. 1 shows an exemplary in vitro, nucleic acid library 40 that may be characterized according to the methods disclosed herein. Members of the library include … an insert 46”, [0033], which recites “[i]nserts 46 may be formed with fragments of DNA”, see [0049], which recites “at least part of the library may be partitioned into fluid volumes”, see [0049], which recites “[t]he fluid volumes may be isolated from one another”,  and [0050], which recites “the fluid volumes may be formed with a fluid dispenser [...] The fluid volumes may be of substantially uniform volume or may have different volumes. Exemplary fluid volumes having the same volume are monodisperse droplets. Exemplary volumes for the fluid volumes include an average volume of … less than about 100, 10, or 1 pL”), therefore different amounts of DNA occur in different regions because different fluid volumes from the same source inherently contain different amounts of DNA, for example, when the concentration of a substance contains 0.1 fragment per pL then, 2 pL of the solution must contain 0.2 fragments). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different amounts of DNA concentrate taught by Saxonov into the method taught by Sun for the benefit of performing one of more reaction in the fluid volumes (see [0051], which recites “[t]he fluid volumes, when formed, may be competent for performance of one or more reactions in the fluid volumes”).
Regarding claim 15, the combination of Sun and Saxonov teaches the method according to claim 14, wherein the number of regions on a well plate is three or more (see [1218] of Sun, which recites “first user mixes up to 48 samples with real-time PCR Master Mix and loads sample-master mix mixtures into the sample wells of the 48×48 Dynamic Array”, thereby creating 48 sample regions on a well plate each region loaded with a sample master mix mixture).   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sun and Saxonov as applied to claim 10 above, and further in view of Laurell et al (USPGpub 2005/0047962). 
Regarding claim 12, the combination of Sun and Saxonov teaches the method according to claim 10. 
The combination of Sun and Chiu  does not explicitly teach a method wherein dispensing in at least six regions of a well plate differing amounts of DNA concentrate comprises generating a control pulse to electrically actuate a fluid actuator of a fluid dispense device to thereby dispense the differing amounts of DNA concentrate.
In the analogous art of providing methods and devices in a microscopic format for dispensing small amounts of solutions such as peptides, proteins and DNA mixtures that are to be chemically analyzed, Laurell teaches generating a control pulse (referred to as an actuation pulse in [0081]) to electrically actuate a fluid actuator (referred to as a piezoelectric element in [0081])  of a fluid dispense device (referred to as dispensing device in [0081]) to thereby dispense the differing amounts of DNA concentrate (see [0081] which recites “a dispensing device as described above, a target plate as described above having a number of target surfaces, and a control unit for delivering actuation pulses in a controlled manner to the piezoelectric element, such that precise amounts of liquid is deposited on the target surfaces at controlled points/intervals in time, allowing fluid to evaporate thereby enriching/increasing the concentration of sample molecules on said target surfaces”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control pulse of Laurell into the method taught by Sun and Saxonov for the benefit of depositing precise amounts of liquid on the target surfaces at controlled points/intervals in time, allowing fluid to evaporate thereby enriching/increasing the concentration of sample molecules on said target surfaces (see [0081] of Laurell).

(3) Response to Argument
	Regarding appellant’s arguments on page 16-20 regarding the rejection of claim 1 and of the claim 5-9, appellant alleges that the cited references do not teach or suggest “a dispense engine to determine multiple different quantities of DNA concentrate under 1 μL to dispense in the regions, wherein the same single quantity of the multiple different quantities is dispensed into each well of an individual region, and wherein a different quantity is dispensed in each region of the plurality of regions on the well plate” as recited in claim 1. 
	In response to this argument, the examiner respectfully disagrees because of the following reasons: first, Sun et al (US publication 2016/0238623) explicitly teaches a dispense engine (referred to as a sample and reagent dispensing robot 2072 in [0124], robot which is under computer control) to determine a quantity (i.e. volume) of DNA concentrate (see [0011]) under 1 μL to dispense in each well (chambers) of the plurality of regions on the well plate (chip) (see [1163]-[1164], which recites “chambers with a volume of less than about 1 μl to about 1 nl are provided” and [0124] which recites “samples and reagents are utilized by the sample and reagent dispensing robot 2072 under computer control to dispense samples and reagents into appropriate chips” and claim 13 which recites “[t]he system of claim 12, further comprising a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”); secondly, Saxonov et al (US Publication 2013/0045875) teaches dispensing using a fluid dispenser multiple different amounts of DNA concentrate into regions of a well plate wherein the same single quantity of the multiple different quantities is dispensed into each well of an individual region, and wherein a different quantity is dispensed in each region (see [0029], which recites “FIG. 1 shows an exemplary in vitro, nucleic acid library 40 that may be characterized according to the methods disclosed herein. Members of the library include … an insert 46”, [0033], which recites “[i]nserts 46 may be formed with fragments of DNA”, see [0049], which recites “at least part of the library may be partitioned into fluid volumes”, see [0049], which recites “[t]he fluid volumes may be isolated from one another”,  and [0050], which recites “the fluid volumes may be formed with a fluid dispenser [...] The fluid volumes may be of substantially uniform volume or may have different volumes. Exemplary fluid volumes having the same volume are monodisperse droplets. Exemplary volumes for the fluid volumes include an average volume of … less than about 100, 10, or 1 pL”).  
The limitations “same single quantity of the multiple different quantities is dispensed into each well of an individual region” have been considered as a method of intended use of the device.  Saxonov is cited to show it is known in the art to dispense “same single quantity of the multiple different quantities” so that the combination of Sun and Saxonov would have this capability.
Specifically, regarding appellant’s argument that the limitation “the same single quantity of the multiple different quantities is dispensed into each well of an individual region” means that all of the wells in a particular region receive the same volume quantity of DNA, the examiner respectfully submits that this limitation is met because Sun teaches the dispense engine, which is capable to dispense fluid quantities i.e. volumes and Saxonov teaches fluid volumes may be formed with a fluid dispenser, the fluid volumes of substantially uniform volume. 
In addition, regarding appellant’s argument that the limitation “a different quantity is dispensed in each region” means that each region is assigned a different one of the quantities of DNA concentrate, which were determined by the dispense engine, the examiner submits that this limitation is met by the combination of Sun and Saxonov because Sun teaches “a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions” (see claim 13 of Sun).
In addition, regarding the material worked upon by apparatus, the examiner directed the appellant to MPEP 2115, which recites “[c]laim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
In addition, regarding functional language in apparatus and article claims , the examiner directs the appellant to MPEP 2114 II which recites “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see also Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 
In the instant case, all structure limitations claimed in claim 1 are in fact taught by the Sun reference and the material worked upon which is DNA concentrate and the manner in which the claimed device is intended to be employed by actually performing a method step of dispensing specific single same quantities thereof into wells wherein different amounts are dispensed into each well region are immaterial to the structure of the device and thus claim 1 is for these reasons properly rejected. Accordingly, the examiner maintains that the references support a prima facie case of obviousness for claim 1. Because the cited references teach the  limitations of claims 5-9, claims 5-9 are also properly rejected. 
Regarding appellant’s arguments on pages 20-21 regarding the rejection of claims 2-3 and on pages 21-22 regarding the rejection of claim 4 , appellant alleges that Sun and Saxonov do not teach or suggest “wherein the same single amount is dispensed into each well of an individual region, and wherein a different amount is dispensed in each region”. The examiner maintains that the cited references support a prima facie case of obviousness with respect to claims 2-4 because the cited references teach the limitations of claims 2-4.
Regarding appellant’s arguments on page 22-23 regarding the rejection of claim 10-11 and 13, appellant alleges that Sun and Saxonov do not teach or suggest “wherein the same single amount is dispensed into each well of an individual region, and wherein a different amount is dispensed in each region”.
In response to this argument, the examiner respectfully disagrees and accordingly maintains the references support a prima facies case of obviousness because the combination of Sun and Saxonov teaches the limitations including the limitation regarding dispensing using a fluid dispenser a same amount of DNA concentrate into each well of an individual region (see [0050] of Saxonov, which recites “[t]he fluid volumes may be of substantially uniform volume“) and wherein a different amount is dispensed in each region (see claim 13 of Sun, which recites “a dispensing device configured to dispense a volume of between 1 μl and 1 nl of solution to each of the 2,304 well regions”). Because the cited references teach all limitations of claims 10-11 and 13, the references support a prima facie case of obviousness with respect to claim 10-11 and 13. 
Regarding appellant’s arguments on page 23 regarding the rejection of claims 14-15, appellant alleges that the cited references do not teach or suggest “the same single quantity of the multiple different quantities is dispensed into each well of an individual region, and wherein a different quantity is dispensed in each region of the plurality of regions on the well plate” as recited in claim 14.
In response to this argument, the examiner respectfully disagrees because of limitations “same single quantity of the multiple different quantities is dispensed into each well of an individual region” have been considered as a method of intended use of the device.  Sun teaches “[d]ispens[ing] the sample and reagent into the microfludic chip according to instructions provided with the job request” in Figure 8 block 840. Saxonov is cited to show it is known in the art to dispense “same single quantity of the multiple different quantities” and that the combination of Sun and Saxonov would have this capability.
In addition, regarding functional language in apparatus and article claims , the examiner directs the appellant to MPEP 2114 II which recites “[a]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) .
In addition, regarding the material worked upon by apparatus, the examiner directed the appellant to MPEP 2115, which recites “[c]laim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
In the instant case, the structural limitations claimed in claim 14 including a non-transitory machine-readable storage medium comprising instructions to accomplish the cited functions are fact taught by the Sun. 
Because the computer-readable medium CRM claim takes the form of a computer-readable medium storing instructions that, when executed by a a processor of a computer, cause the computer to perform a specified method, the CRM claim recites a product or apparatus—the computer-readable medium—but defines the medium in terms of the function the medium enables a computer to perform, which in claim 14 is a method including dispensing volumes in the range 1 to 2 picoLiters amounts of sample into wells of a well plate wherein regions of wells are determined using the computer-readable medium.
In the context of computer-readable medium structure of claim 14, the functional language, the method step of dispensing specific single same quantities into wells wherein different amounts are dispensed into each well region and the material worked upon which is DNA concentrate are immaterial to the structure of the computer-readable medium device and thus the claim is properly rejected. Accordingly, the examiner maintains that the cited references support a prima facie case of obviousness for claims 14 and 15 because the cited references teach the limitations of clam 14 and 15. . 
Regarding appellant’s arguments on pages 23-24 regarding the rejection of claim 12, appellant renews the arguments for claim 10 alleging that Sun and Saxonov do not teach or suggest “wherein the same single amount is dispensed into each well of an individual region, and wherein a different amount is dispensed in each region”.  The examiner respectfully maintains that the cited references support a prima facie case of obviousness with respect to claim 12 because the cited references teach the  limitations of claim 12. 
In conclusion, the examiner respectfully maintains that the cited references support a prima facie case of obviousness with respect to claims 1-15 because the cited references teach the limitations claimed in claims 1-15. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797       
                                                                                                                                                                                                 /CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700


                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.